Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses or suggests inter alia an electrical connector comprising: an insulating housing and/or an electrical connector comprising a plurality of terminal modules; each of the terminal modules including a plurality of terminals held in the insulating housing and arranged in terminal pairs, each of the terminals including: a holding portion held in the insulating housing; a cantilever extending forward from the holding portion as being recited in the independent claims of the instant application. The closest prior art is to De Geest et al. (10,038,282) which disclose a similar type of electrical connector assembly. However, De Geest et al. lacks to disclose at least the limitation of each of the terminals including: a holding portion held in the insulating housing; a cantilever extending forward from the holding portion, a slot being provided on the cantilever; a contact portion at a front of the cantilever; and a mounting portion for mounting on a circuit board; wherein the slot extends to the contact portion; and in each terminal pair, a first distance from a center of the contact portion of one terminal thereof to a center of the contact portion of the other terminal thereof is less than a second distance from a center of the mounting portion of one terminal thereof to a center of the mounting portion of the other terminal thereof.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM M NGUYEN whose telephone number is (571)272-2096. The examiner can normally be reached Mon - Fri.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
							/KHIEM M NGUYEN/                                                                                              Primary Examiner, Art Unit 2831